Citation Nr: 1411554	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-38 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and including as secondary to the Veteran's service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 1982 to June 1986.  The Veteran also had other duty in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.  Review does reveal the representative's informal hearing presentation.


FINDINGS OF FACT

1.  A current diagnosis of a right hand disorder is not shown.

2.  The Veteran's acquired psychiatric disorder did not have onset during service and is not related to service or to a service connected disability.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a right hand disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Service connection is not warranted for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a)(2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  A September 2009 letter issued prior to the December 2009 rating decision provided notice of the requirements for direct service connection.  The letter also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide.  A September 2010 letter also provided notice of the requirements for secondary service connection.  Subsequent to this letter, an October 2010 rating decision readjudicated the Veteran's claim.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3) .  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained.  

The Board notes that, unfortunately, not all of the Veteran's National Guard treatment records were available.  The RO issued a formal finding of unavailability in February 2011 with respect to the Veteran's National Guard treatment records.  However, the Board also notes that the Veteran's current service treatment records contain significant portions of these records.  Furthermore, the Board finds the record is sufficiently developed for decision in this case.

Additionally, the Board notes the Veteran's argument that the RO did not consider all of the evidence that he submitted.  However, this argument is not supported by the record.

In October 2009 and October 2010, the Veteran was afforded VA examinations regarding the claims on appeal.  The October 2010 psychological examiner also provided an addendum opinion in November 2010.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions are adequate, as they are predicated on a review of the claims file, the pertinent and credible evidence of record, and current joint and psychological findings.  In addition, the examiners provided thorough rationales for the conclusions reached that were based upon the credible evidence of record.

Accordingly, the Board finds that VA has fulfilled its duties to notify and assist the Veteran and will therefore address the merits of the Veteran's claims.

Service Connection for Right Hand Disorder

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The Veteran argues that he has current right hand symptoms that are related to an in-service right hand injury.  The Veteran describes aching pain in his right hand.  The Veteran has submitted the lay statement of his wife who describes that the Veteran experiences achiness in his hand during the season change.

In October 2009, the Veteran was afforded a VA joint examination which included an X-ray of the right hand.  The examiner noted mild tenderness to palpation over the lateral side of the distal right little finger, but otherwise did not note abnormalities of the right hand on examination.  The examiner found no suggestion of a pathologic diagnosis of the right hand and did not submit a diagnosis relating to the right hand.  The record does not otherwise include any evidence of a chronic identifiable right hand disorder.

The Board finds that the Veteran is not entitled to service connection for his right hand disorder because the record does not reflect that the Veteran has a present disability.  Shedden v. Principi, 381 F.3d at 1167.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran and his wife are competent to report his symptoms of pain and complaints of pain to the extent that these are observable by laypersons.  38 C.F.R. § 3.159(a)(2)(2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran and his wife are not competent to express a medical diagnosis that is not readily identifiable by laypersons.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran has no current medical diagnosis of a right hand disorder and has not demonstrated a present disability.  Service connection for the Veteran's right hand disorder is therefore denied.  Shedden v. Principi, 381 F.3d at 1167.  

Service Connection for Acquired Psychiatric Disorder

As previously discussed, service connection generally requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d at 1167.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, service connection may be awarded for a disability that is either caused or chronically worsened by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

The Veteran argues, in part, that his depression is due to his service-connected low back disorder.  Additionally, the Veteran argues that his depression began during service when he was medically discharged for his low back disorder.  Service connection is in effect for a low back disorder, rated noncompensably disabling from 1986, and 10 percent disabling as of August 2009.

The Veteran submitted multiple statements with regard to this claim.  The Veteran stated in an August 2009 statement that once he was discharged, he had trouble maintaining a job partially due to his mental state.  He struggled with his mental state until 1999 when he sought medical treatment and was diagnosed with depression.  In his September 2010 VA Form 9, the Veteran further described that he became depressed because of his discharge from the military.  He would have sought treatment for his depression earlier, but he had difficulty getting treatment.  In an October 2010 statement, the Veteran further supported his lack of mental health treatment by stating that he thought he was "crazy" and did not understand that he had a mental health issue.

In support of his claim, the Veteran submitted two lay statements which described that the Veteran's personality changed and symptoms began once he was discharged from service.  Additionally, the Veteran's wife stated that she had difficulty convincing the Veteran to seek mental health treatment, but got him to seek treatment in 1999.

The Veteran was discharged from service due to his low back injury.  Service treatment records reflect that in the Veteran's September 1985 Physical Evaluation Board, he reported frequent trouble sleeping, but reported no depression or excessive worry.  The February 1986 Medical Evaluation Board noted that the Veteran's examination was within normal limits except for orthopedic issues.  In a December 1988 National Guard Enlistment Examination, the Veteran reported no issues with depression.

VA treatment records reflect that the Veteran has a current diagnosis of depression.

Private treatment records from 1999 to 2003 reflect that the Veteran began treatment for mental health issues in 1999.  February 1999 notes include the fact that the Veteran has a family history of depression.  March 1999 notes record that the Veteran had a two year history of feeling at least moderately depressed.  There was no documentation of concerns related to service or the Veteran's back.  The Veteran did not report long term feelings of depression or any suicide attempts or thoughts during service at the time he sought the initial treatment.

The Veteran was afforded a VA psychological examination in October 2010 and an addendum opinion was provided in November 2010.  The examiner diagnosed the Veteran with dysthymic disorder.  When asked, the Veteran stated he was not sure why he was depressed.  The examiner recorded the Veteran's symptoms including a reported suicide attempt after he found out he was going to be discharged from the military, a 2008 suicide attempt when he stopped taking his medications, trouble sleeping, feelings of hopelessness, anxiousness, and lack of enjoyment, and issues with his temper.  The examiner found it was not as least as likely as not that the Veteran's depression/dysthymic disorder was related to service because the Veteran was not sure why he was depressed.  There was no indication that the back disorder played any role in the diagnosis.

In an addendum opinion, the examiner found that it was less likely as not that the Veteran's depression was exacerbated by his service-connected low back disorder.  The Veteran stated he had been depressed for many years, but did not mention a connection between his back pain and his mental health status.  Private treatment records from 2003 made no mention of the Veteran's back pain as a primary or secondary cause of his depression.  The examiner found that there was a clear pattern of depression since 1999.  However, if the Veteran's depression was related to his back pain, it would have fluctuated based upon pain levels.

Service connection is not warranted in this case because although there is a current diagnosis of an acquired psychiatric disorder, the evidence does not establish a causal relationship between the Veteran's current acquired psychiatric disorder and service or onset during service or is related to his service connected disorder.  The record clearly reflects a current diagnosis of depression in VA and private treatment records as well as in the VA examination.  The first element of service connection is therefore met.  Shedden v. Principi, 381 F.3d at 1167.

The Board does not find that the remaining elements of service connection are satisfied.  First, the evidence reflects that the Veteran's acquired psychiatric disorder did not have onset during service.  38 C.F.R. § 3.303(d).  Service treatment records do not reflect that the Veteran had an acquired psychiatric disorder.  Additionally, the Veteran did not seek treatment until 1999.  These records reflect that the Veteran complained of psychiatric symptoms that began two years prior to seeking treatment.  The records also reflect that the Veteran did not relate symptoms related to service when he initially sought treatment.  Moreover, when he was seeking the initial treatment he did not mention his back nor did he indicate any history of suicidal thoughts.  These are the types of matters that one would suspect would be reported when initially seeking treatment, so that the treating examiner would have a complete picture to render appropriate treatment.

In deciding the onset of the Veteran's acquired psychiatric disorder, the Board also considers lay statements that the Veteran experienced symptoms after service and was reluctant to seek treatment.  Lay statements are competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds that these statements are competent to convey the Veteran's observed symptoms and his reluctance to seek treatment.  The Board also finds that the statements are credible to the extent that they establish that the Veteran was reluctant to seek treatment at some point and that his personality changed after service.  However, the Board gives greater weight to the Veteran's reports to treating providers that he had only experienced symptoms for two years prior to seeking treatment in 1999.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements made for purposes of medical treatment may be afforded greater probative value because there is a motive to tell the truth to receive proper care).

Moreover, while lay persons may indicate that there was a change in personality after service, this is not automatically indicative of an acquired psychiatric disorder.  In point of fact, no such disorder was established by any clinical evidence until many years after service.

The Board notes that the Veteran reported to the VA examiner that he had attempted to commit suicide prior to discharge.  While the Veteran is competent to report his attempted suicide, the Board does not find this statement credible as it was not reported in service treatment records, private treatment records, or VA treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Again, this is the type of information that one would expect would be reported at the time treatment was originally sought, as it would help the examiner know the extent of the disorder and assist in rendering appropriate treatment.  Failure to report this incident until the current claim was filed is found less probative than the reported history at the time of initial treatment.  The Board therefore finds that the Veteran's acquired psychiatric disorder did not have onset during service.  38 C.F.R. § 3.303(d).

Second, the Board finds that the Veteran's acquired psychiatric disorder is not causally related to service.  Shedden v. Principi, 381 F.3d at 1167.  Service treatment records, private treatment records, and VA treatment records do not reflect a nexus between the Veteran's acquired psychiatric disorder and service.  Private treatment records do not contain complaints related to service and note a family history of depression.  The VA examiner expressed a negative nexus opinion based upon review of the claims file and the fact that the Veteran did not express that his depression was related to service.  The record therefore reflects that the Veteran's acquired psychiatric disorder is not causally related to service.  Id.

Finally, the record reflects that the Veteran's acquired psychiatric disorder is not causally related to his service-connected low back disorder.  38 C.F.R. § 3.310.  Service treatment records, private treatment records, and VA treatment records do not include information relating the Veteran's psychiatric symptoms to his low back disorder.  The VA examiner expressed a negative nexus opinion with respect to the Veteran's acquired psychiatric disorder and his low back disorder, stating that treatment records did not reflect a connection between the two disorders and that the Veteran's depression did not fluctuate based upon back symptoms.  The evidence therefore does not reflect a nexus between the Veteran's low back disorder and his acquired psychiatric disorder.  The Board finds that service connection on a secondary basis is also not warranted.  Id. ; Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

The Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.

In rendering this decision, the Board has considered its heightened duty to assist and explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where service records are missing or presumed destroyed.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Therefore, in reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for a right hand disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder to include depression is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


